                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    JEFF OLBERG, et al.,                                 CASE NO. C18-0573-JCC
10                           Plaintiffs,                   MINUTE ORDER
11            v.

12    ALLSTATE INSURANCE COMPANY, et al.,

13                           Defendants.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to file overlength
18   briefs (Dkt. No. 133.) The parties indicate that additional pages are required to adequately brief
19   the issues and facts of the case. (Id. at 2.) Finding good cause, the motion is GRANTED.
20   Defendants’ Oppositions are allotted an extra five (5) pages each, for a total of twenty-nine (29)
21   pages each, and Plaintiffs’ Reply are allotted an extra ten (10) pages, for a total of twenty-two
22   (22) pages.
23          DATED this 3rd day of May 2021.
24                                                           William M. McCool
                                                             Clerk of Court
25

26                                                           s/Paula McNabb
                                                             Deputy Clerk

     MINUTE ORDER
     C18-0573-JCC
     PAGE - 1
